DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 08/01/2022 in response to PTO Office Action mailed on 05/02/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1 is amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
3. 	The 35 USC 112 rejections have been withdrawn due to the amendment filed on 08/01/2022.
Response to Arguments
4.	Applicant’s argument with respect to 35 USC 103 rejections have been considered but are not persuasive and details are as follow:
	Applicant’s argument with respect to claim 1 stated as “Neither Mohan Nor Yazdani teaches or suggests computing co-attention, self-attention, trained structural attention heads or a multi-pointer generator …Nowhere does Mohan set forth the word ‘attention’, the office fails to explain the word ‘attention’ as it does not appear anywhere else in the Office action”.
	In response to Applicant’s argument, the Examiner disagrees because under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). In view of Applicant’s specification (PGPUB para. [0041]-para. [0043], para. [0050]-para. [0051] in response to an input query, the co-attention is obtained by tokenizing a token of the input query, processing the token to a feature of a feature vector and propagating the tokenized search query to a next layer or a next dimension.  For example, the co-attention is obtained between the tokens “Singers”, “UK” and “Singer_ID” or etc. for a received query “What is the number of singers from the UK?”.  A self-attention module receives the co-attention context string computed from the input query and computes self-attention of the search query. In consistent with Applicant’s specification, the Examiner has incorporated Mohan reference to teach computing co-attention and self-attention. The Mohan reference discloses an analysis and categorization engine accepts a search query and a search text and generates seed concepts [e.g. co-attention] based on individual words obtained from the input query and a category description dictionary. The analysis and categorization engine represents the received query as a function of parameters or tokens and generates a vector representation of the received query having a number of dimensions where each dimension has weight. Each dimension corresponds to a seed concept, and the weight to each seed concept depends in part of the frequency of occurrence of that concept within the received query (See col 3, lines 55-67; col 6, lines 1-30 and col 12, lines 1-25 and Figures 2, 5 & 6).  Once seed concepts have been generated, the analysis and categorization engine extrapolated using a seed concept extrapolation procedure into concept groupings [e.g. self-attention] to retrieve a set of related concepts from a relational database. The Mohan’s system extracts relationship between the words and the seed concepts using the relational schema database.  For example, there are two extracted seeds concepts “Bug” and “insect” in response to an input query, the analysis and categorization engine scans the relational database looking for relationship table schema among individual seeds concepts to look for concept groupings. (See col 12, lines 10-25 and Figures 5 and 7).  Therefore, the Mohan reference discloses the argued feature “computing self-attention” or computing “co-attention” in light of specification, but without read the specification into the claims. 
	Applicant further argues Mohan does not disclose a “multi-pointer-generator”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., a decoder) is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant did not define what is a multi-pointer generator” in the Applicant’s specification, and claim 1 as it is recited only mentions a multi-pointer-generator, thus the Examiner has broadly interpreted the “multi-pointer-generator” as a generator which used to obtain both of the seed concept context string [e.g. co-attention] and the group concept context string [e.g. self-attention]. The Mohan reference also discloses computing self-attention for the context string based on trained structural attention heads (See col 6, lines 30-67; col 8, lines 30-45; col 12, lines 10-25 and Figures 2-5 and 7; the analysis and categorization engines computes concept groupings for the received search text based on training objects which are utilized to build categories, the engine uses the trained categories to capture concepts, a “concept” is a word or phrase, with further user input and a dictionary or thesaurus lookup, the analysis and categorization engine generates concept groupings, concept groups are related in one or more predefined ways, each concept grouped is headed or named by the seed concept)  and computing the self-attention-computed search query and the self-attention-computed context string by a multi-pointer-generator (See col 6, lines 1-65, Figures 2-9, the analysis and categorization engine utilizes concept groups to index the received input comprises generating a vector representation of the received input, having a number of dimensions [e.g. multi-pointer or multi-dimension] where each dimension has a weight, each dimension [e.g. pointer or point] corresponds to a seed concept, and the weight given to each seed concepts depends in part on the frequency of occurrence of that concept within the object, for example, the seed concept is “young”, the concept groups includes Level I-IV including meaning words, synonyms, related words and user-received words).   In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As mentioned in the office action mailed on 05/02/2022.  The Examiner explained The Mohan reference does not have a decode/converter/translator to outputting a structured database query after obtaining all the captured concepts of the user-entered unstructured search text.  The Yazdani reference is incorporated to teach a convertor to output a structured database query (See para. [0043] and para. [0064] and Figure 3, the system formulates a database query associated with facets having associated values in response to an unstructured user query “Find people working at deep mind in Canada and Australia”). Therefore, the combination of cited references Mohan and Yazdani still discloses the recited features in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US RE46,973E), hereinafter Mohan and in view of Yazdani et al. (US 2019/0205445 A1), hereinafter Yazdani.
	Referring to claims 1, 8 and 15, Mohan discloses a method (See col 5, lines 40-65, an analysis and categorization engine to categorize search and deduce meaning or theme of unstructured information) comprising: computing co-attention (See col 3, lines 55-67; col 6, lines 1-30 and col 12, lines 1-25 and Figure 5, computing relevant or attentive seed concepts) for an unstructured search query and a context string (See col 6, lines 1-30 and Figures 2 & 6, the analysis and categorization engine accepts user-specific input 250 [e.g. search query] and a search text 220 [e.g. context string] and generates seed concepts as user-specific input is received, the user specific input can be one or more phrases each with double quotes, the search engine accepts search text and utilizes structured information 230 to return unstructured objects having a concept match, the returned relevant unstructured objects having a conceptual match to the search text ); 
computing self-attention for the search query (See col 12, lines 10-25 and Figures 5 and 7, the analysis and categorization engine computes concept groupings which are a set of related concepts in response to user inputted one or more phrases each with double quotes); 
computing self-attention for the context string based on trained structural attention heads (See col 6, lines 30-67; col 8, lines 30-45; col 12, lines 10-25 and Figures 2-5 and 7; the analysis and categorization engines computes concept groupings for the received search text based on training objects which are utilized to build categories, the engine uses the trained categories to capture concepts, a “concept” is a word or phrase, with further user input and a dictionary or thesaurus lookup, the analysis and categorization engine generates concept groupings, concept groups are related in one or more predefined ways, each concept grouped is headed or named by the seed concept) 
computing the self-attention-computed search query and the self-attention-computed context string by a multi-pointer-generator (See col 6, lines 1-65, Figures 2-9, the analysis and categorization engine utilizes concept groups to index the received input comprises generating a vector representation of the received input, having a number of dimensions [e.g. multi-pointer or multi-dimension] 3where each dimension has a weight, each dimension [e.g. pointer or point] corresponds to a seed concept, and the weight given to each seed concepts depends in part on the frequency of occurrence of that concept within the object, for example, the seed concept is “young”, the concept groups includes Level I-IV including meaning words, synonyms, related words and user-received words) ; and […] updating a relational database (See Figure 11, col 19, lines 45-67).
Mohan discloses updating a relational database with all the captured concepts of the user-entered unstructured search text which may not contained in the relational database but does not explicitly outputting a structured database query after obtaining all the captured concepts of the user-entered unstructured search text. 
Yazdani discloses outputting a structured database query (See para. [0043] and para. [0064] and Figure 3, the system formulates a database query associated with facets having associated values in response to an unstructured user query “Find people working at deep mind in Canada and Australia”).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the output of the Mohan system to present/output a structured database query in response to an un-structured query, as taught by Yazdani. Skilled artisan would have been motivated to convert a received original query to a structured query which used by a structured database automatically to reduce computing resources.  The inferred and refined facets are better characterizing the user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 2 and 9, Mohan discloses wherein the trained structural attention heads are learned using a training dataset comprising normalized labeled [...] (See col 6, lines 5-67 and col 10, lines 45-67, the engines build seed concepts from a set of training objects that define a category, the category is a labeled word or phrase, note col 11, lines 30-45, the words or phased are normalized).
Mohan does not explicitly disclose using a training dataset comprising normalized labeled structural database queries
However, Yazdani discloses using a training dataset comprising normalized labeled structural database queries (See para. [0037] and para. [0046], using a trained facet tagging model comprises prior search queries, the training includes creates labels or embeddings to represent queries).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the training set of the Mohan system to include labeled structural database queries, as taught by Yazdani. Skilled artisan would have been motivated to trained dataset using labeled queries to reduce computing resources.  The inferred and refined facets are better characterizing the user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 3, 10, 16 and 17, Mohan in view of Yazdani discloses wherein the labeled structural database queries are normalized by parsing into semantic representations thereof (See Yazadani, para. [0034], para. [0035], mapping the search query to semantic representation of database queries). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the training set of the Mohan system to include labeled structural database queries, as taught by Yazdani. Skilled artisan would have been motivated to trained dataset using labeled queries to reduce computing resources.  The inferred and refined facets are better characterizing the user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 4, 11 and 18, Mohan in view of Yazdani discloses wherein the labeled structural database queries are further normalized by linearization into strings (See Yazdani, para. [0064], tagging database queries using phrases to obtained different facets).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the training set of the Mohan system to include labeled structural database queries, as taught by Yazdani. Skilled artisan would have been motivated to trained dataset using labeled queries by linearization into phrases to obtain user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 5, 12 and 19, Mohan discloses wherein the trained structural attention heads comprise a plurality of structural attention heads trained across each token of a tokenized context string (See col 6, lines 5-67 and col 10, lines 45-67, the engines build seed concepts from a set of training objects that define a category, the category is a labeled word or phrase). 
As to claims 6, 13 and 20, Mohan discloses wherein the trained structural attention heads comprise a plurality of structural attention heads each trained for an individual token of the tokenized context string (See col 4, lines 5-31 and col 6, lines 5-67 and col 10, lines 45-67, the engines build seed concepts from a set of training objects that define a category, wherein the category is a labeled word or phrase, the engines obtains every key concepts and probabilities to determine an object’s score for each category and associates an object with every category achieving a specified score). 
As to claims 7 and 14, Mohan discloses wherein each of the plurality of structural attention heads comprises a weight set indicating a data type of a field corresponding to the respective individual token (See  Figure 9 and col 13, 47-67 , the analysis and categorization engine  assigns a weight to each vector dimension so that more important concepts may be given greater consideration, for example, weight may be assigned based on the frequency of occurrence of that concept in the object or a weight set indicating that the respective individual token is a foreign key). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153